DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Track One non-provisional Application has been granted prioritized examination. 
3.	An amendment was received from applicant on 12/10/2021.
4.	No claims are amended.
5.	Claims 9, 12, 13, 16 17 are canceled.
6.	Claims 22-25 are new.
7.	Claims 1-8, 10, 11, 14, 15 and 18-25 are remaining in the application.
Allowable Subject Matter
8.	Applicant’s amendment along with the presented arguments/remarks are deemed sufficient to overcome all previous rejections in the Non Final Rejection mailed on 11/08/2021.
9.	In view of the foregoing, the remaining claims 1-8, 10, 11, 14, 15 and 18-25 are allowed.
Reasons for Allowance
10.	The prior art does not disclose, teach or suggest:
The claimed system for securing a vessel floating on a surface of a body of water in a stabilized position, comprising: a first vessel support structure and a second vessel support structure, each disposed on the vessel, each vessel support structure comprising: one or more extension arms, each having a first end and a second end, wherein the first end of the one or more extension arms is suspended from the vessel support structure; a ballast tank connected to the second end of the one or more extension arms; and a yoke having a first end and a second end, the first end connected to the ballast tank and the second end comprising a yoke head disposed thereon; and a first mooring support structure and a second mooring support structure, each fixed in place, and each mooring support structure comprising a pitch bearing, wherein: the yoke head of the first vessel support structure is connected to the pitch bearing of the first mooring support structure, the pitch bearing of the first mooring support structure is configured to allow the yoke of the first vessel support structure to pivot about a horizontal axis relative to the first mooring support structure, the yoke head of the second vessel support structure is connected to the pitch bearing of the second mooring support structure, the pitch bearing of the second mooring support structure is configured to allow the yoke of the second vessel support structure to pivot about a horizontal axis relative to the second mooring support structure, and the system is configured to provide restoring forces between the first and second mooring support structures and the floating vessel in response to external environmental forces acting on the vessel.
Nor, 
The claimed system for securing a vessel floating on a surface of a body of water in a stabilized position, comprising: a first vessel support structure and a second vessel support structure, each disposed on the vessel, each vessel support structure comprising: one or more extension arms, each having a first end and a second end, wherein the first end of the one or more extension arms is suspended from the vessel support structure; a weight connected to the second end of the one or more extension arms; and a yoke having a first end and a second end, the first end connected to the weight and the second end comprising a yoke head disposed thereon; a first mooring support structure and a second mooring support structure, each fixed in place, and each mooring support structure comprising a pitch bearing, wherein: the yoke head of the first vessel support structure is connected to the pitch bearing of the first mooring support structure, the pitch bearing of the first mooring support structure is configured to allow the yoke of the first vessel support structure to pivot about a horizontal axis relative to the first mooring support structure, the yoke head of the second vessel support structure is connected to the pitch bearing of the second mooring support structure, the pitch bearing of the second mooring support structure is configured to allow the yoke of the second vessel support structure to pivot about a horizontal axis relative to the second mooring support structure, and the system is configured to provide restoring forces between the first and second mooring support structures and the floating vessel in response to external environmental forces acting on the vessel.
Nor, 
The claimed system for securing a vessel floating on a surface of a body of water in a stabilized position, comprising: a first mooring support structure and a second mooring support structure, each fixed in place and comprising: one or more extension arms, each having a first end and a second end, wherein the first end of the one or more extension arms is suspended from the mooring support structure; a ballast tank connected to the second end of the one or more extension arms; and a yoke having a first end and a second end, the first end connected to the ballast tank and the second end comprising a yoke head disposed thereon; a first vessel support structure and a second vessel support structure, each disposed on the vessel, and each vessel support structure comprising a pitch bearing, wherein: the yoke head of the first mooring support structure is connected to the pitch bearing of the first vessel support structure, the pitch bearing of the first vessel support structure is configured to allow the yoke of the first mooring support structure to pivot about a horizontal axis relative to the first vessel support structure, the yoke head of the second mooring support structure is connected to the pitch bearing of the second vessel support structure, the pitch bearing of the second vessel support structure is configured to allow the yoke of the second mooring support structure to pivot about a horizontal axis relative to the second vessel support structure, and the system is configured to provide restoring forces between the first and second mooring support structures and the floating vessel in response to external environmental forces acting on the vessel.
As specifically claimed by applicant.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
12/20/2021